Gordon and Clark, JJ.,
dissent.
Subsequent!y a petition was presented for a modification of the above decree. The opinion of the court was filed November 9th, 1885.
Per Curiam
: And now upon consideration of the petition for modification of- the decree, and the answer thereto, it is adjudged and ordered that the time for delivery of the deed be extended until final decree upon the account, or until final disposition of the cause, on condition that the defendant, Mary A. Bailey, permit the plaintiff to collect and receive all the rents accrued and unpaid by the tenants, and all rents to accrue on the lands, and, if necessary, to use her name as legal plaintiff in collection of the same, and so that the plaintiff shall have the income of the lands during further proceedings in this cause; and upon violation of the condition this extension to terminate.